DETAILED ACTION
This final office action is in response to claims filed 02/07/2022.
Claims 1, 8, and 15 have been amended. Claims 1, 5-8, 12-15, and 19-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
Applicant’s arguments, see pages 9-11 of remarks filed 02/07/2022, with respect to the rejections of claims 1, 5-8, 12-15, and 19-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2017/0195736) in view of Kurtzler (US 2015/0186545) in view of Cabanillas (US 2015/0200988) in further view of Shibayama (US 2004/0064817).
Regarding Independent Claim 1,
Chai teaches a method for controlling a computing device to accelerate content acquisition over a network ([0034], [0167]: A method of facilitating access to items of content over a network), the method comprising:
detecting, by a native application via one or more processors of the computing device ([0053], Fig. 2: Applications 208 are executed by one or more processors and include one or more dedicated applications enabling a user to access a digital media service), user input on a touchscreen of the computing device ([0068]: A touchscreen display is configured to receive inputs from the user to activate portions of a graphical user interface);
determining, by the native application via the one or more processors, selection of one or more user interface elements associated with the user input ([0033]: An item of content is selected by a user via a touchscreen by interacting with a tile);
determining, by the native application, one or more first content items associated with the one or more selected user interface elements ([0092], [0135]: Tiles correspond to a video on demand item of content);
detecting, by the native application, a gesture […] on the touchscreen of the computing device, the gesture instructing the native application to preload one or more second content items […] ([0160]-[0161]: A user interaction, which could be a touch event or a gesture, causes the application to preload content on the user interface);
loading, by the native application over an electronic network, the one or more first content items ([0047], [0167]: Activation of a tile indicates that an item of content has been set to an active tile and may be presented);
presenting the one or more first content items for viewing by a user; and during the presenting, preloading the one or more second content items over the network onto the computing device […] ([0161]: Additional content is preloaded in the background while the selected content is being displayed).
Chai does not teach:
detecting, by the native application, a gesture over a content type identifier on the touchscreen of the computing device, the gesture instructing the native application to preload one or more second content items of a type associated with the content type identifier;
during the presenting, preloading the one or more second content items over the network onto the computing device, according to a priority, a processor time and a network bandwidth, for presenting after the user has finished viewing the one or more first content items;
detecting, by the native application during the preloading of the one or more second content items over the network, user adjustment of the priority and at least one of the processor time and the network bandwidth; and
adjusting the priority and the at least one of the processor time and the network bandwidth of the one or more second content items according to the user adjustment prior to presenting the one or more second content items.  
However, Krutzler teaches:
detecting, by the […] application, a gesture over a content type identifier on the touchscreen of the computing device ([0025]-[0026]: A user may perform a finger-over a panel containing a content item on the client device. The user interface shown in Fig. 2 contains left, center, and right panels. The center panel includes a news feed that contains content items), the gesture instructing the native application to preload one or more second content items of a type associated with the content type identifier ([0026]: Content items within a panel are preloaded in response to detecting that the gesture is applied over the panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chai so that one or more content items of a type associated with a content type identifier are preloaded over the network in response to detecting a gesture over the content type identifier as taught by Krutzler.
The motivation for doing so would have been to improve user experience by allowing a plurality of related content items to be accessed faster (Krutzler [0001]).
Chai and Krutzler do not teach:
during the presenting, preloading the one or more second content items over the network onto the computing device, according to a priority, a processor time and a network bandwidth, for presenting after the user has finished viewing the one or more first content items;
detecting, by the native application during the preloading of the one or more second content items over the network, user adjustment of the priority and at least one of the processor time and the network bandwidth; and
adjusting the priority and the at least one of the processor time and the network bandwidth of the one or more second content items according to the user adjustment prior to presenting the one or more second content items.  
However, Cabanillas teaches:
during the presenting, preloading the one or more second content items over the network onto the computing device ([0037]-[0038]: Content items included in a news feed a user is viewing can be pre-downloaded by a priority-based content download system), according to a priority ([0073]: A content priority module of the priority-based content download system can determine the priority of a content item based on user preference), […] and a network bandwidth ([0073]: An availability of a resource of the client device (e.g., memory, processor speed, or network bandwidth) can be used to determine the priority of content items) for presenting after the user has finished viewing the one or more first content items. (Cabanillas further teaches in [0080]-[0083] that pre-downloaded content items are scheduled for eventual presentation to a user);
detecting, by the native application during the preloading of the one or more second content items over the network, user adjustment of the priority and at least one of […] the network bandwidth ([0073]: The priority for pre-downloading a content item may be determined based on any number of factors including a preference of the user and the availability of a resource of the client device (e.g., memory, processor speed, or network bandwidth); and
adjusting the priority and the at least one of [..] the network bandwidth of the one or more second content items according to the user adjustment prior to presenting the one or more second content items ([0075]: A given content item is pre-downloaded by the content pre-download module based on the determined priority which may be determined based on user preference and the availability of a resource of the client device (e.g., memory, processor speed, or network bandwidth)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chai and Krutzler so that second content items are preloaded according to a user adjustable priority and a network bandwidth as taught by Cabanillas.
	The motivation for doing so would have been to improve performance by preloading content according to multiple user adjustable resources.
Chai, Krutzler, and Cabanillas do not teach:
preloading the one or more second content items over the network onto the computing device, according to a processor time.
	However, Shibayama teaches allocating processor time to parallel processes ([0034]: A multiprocessor computer allocates processor time to a plurality of parallel processes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chai, Krutzler, and Cabanillas so that the content items are preloaded according to a processer time.
	The motivation for doing so would have been that the modification was obvious to try. The combination of Chai, Krutzler, and Cabanillas teaches preloading content items according to priority, network bandwidth, and the availability of device resources (Cabanillas [0073]).  Shibayama teaches in [0009] that it is known to allocate processor time to processes. Therefore, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success and yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 421, 82 USPQ2d at 1397).

Regarding Dependent Claim 5,
Chai, Krutzler, Cabanillas, and Shibayama teach the method of claim 1. Chai further teaches suspending loading of content other than the one or more first content items (Chai [0159]: Five channels lower than the currently selected item do not load until the higher priority channels are finished loading) while the one or more content items are loaded (Chai [0159]: Five items higher than the currently selected item are loaded first).

Regarding Dependent Claim 6,
Chai, Krutzler, Cabanillas, and Shibayama teach the method of claim 1. Chai further teaches lowering a priority associated with loading of content other than the one or more content items while the one or more second content items are loaded (Chai [0122], [0160]: Channels associated with left swipes may be higher numbered channels and computing device 200 may prioritize adjacent higher numbered channels over adjacent lower numbered channels).  

Regarding Independent Claim 8,
	This claim is similar in scope as claim 1. Chai further teaches a computer program product for accelerating acquiring content over a network (Chai [0008], [0034]: A computer program product for facilitating access to items of content over a network), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors of a device (Chai [0008]: A non-transitory computer-readable storage medium having instructions stored thereon executable by one or more processors of a device). Therefore, the claim is rejected using the same rationale.

Regarding Dependent Claim 12,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Independent Claim 15,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2017/0195736) in view of Krutzler (US 2015/0186545) in view of Cabanillas (US 2015/0200988) in view of Shibayama (US 2004/0064817) in further view of Wheatley (US 2011/0154213).
Regarding Dependent Claim 7,
Chai, Krutzler, Cabanillas, and Shibayama teach the method of claim 1, but do not teach wherein said detecting the user input occurs during processing of third content item and further comprising loading at least part of the one or more first content items according to a user initiated performance characteristic selection during the processing of the third content item.
	However, Wheatley teaches wherein said detecting the user input occurs during processing of third content item and further comprising loading at least part of the one or more first content items according to a user initiated performance characteristic selection during the processing of the third content item ([0059]: While multiple content items are being downloaded, a user can provide input to change a download source of the content items. Thus, the download speed of the content items are modified by the input).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chai, Krutzler, Cabanillas, and Shibayama so that detecting the user input occurs during processing of a third content item and at least part of the one or more first content items are loaded according to a user initiated performance characteristic selection during the processing of the third content item as taught by Wheatley.
	The motivation for doing so would have been to improve user experience by allowing a user to avoid content sources that are congested (Wheatley [0059]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2017/0195736) in view of Krutzler (US 2015/0186545) in view of Cabanillas (US 2015/0200988) in view of Shibayama (US 2004/0064817) in further view of Hsiao Hoffert (US 2014/0358877).
Regarding Dependent Claim 14,
Chai, Krutzler, Cabanillas, and Shibayama teach the computer program product of claim 8, but do not teach wherein the program instructions further comprise:
program instructions to detect, by the native application, additional user input on the touchscreen of the computing device, the additional user input indicating a user-selected content performance characteristic;
program instructions to change from a default content performance characteristic to the user-selected content performance characteristic; and
program instructions to automatically provide an indication of the user-selected content performance characteristic based, at least in part, on a policy stored on the device.  
However, Hsaio teaches:
program instructions to detect, by the native application, additional user input on the touchscreen of the computing device, the additional user input indicating a user- selected content performance characteristic ([0027]: A user provides an input to request a high-resolution version of an image);
program instructions to change from a default content performance characteristic to the user-selected content performance characteristic ([0027]: The initial image is a low-resolution version of the image. The input provided by the user may be a spread gesture. In response to receiving the spread gesture a client-side script running on the computer retrieves the high-resolution version of the image); and
program instructions to automatically provide an indication of the user-selected content performance characteristic based, at least in part, on a policy stored on the device ([0065]: When the user provides the input to load a high-resolution image,  scripting module 223 automatically retrieves the low-resolution image based on the request).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chai, Krutzler, Cabanillas, and Shibayama so that an additional user input is used to change from a default content performance characteristic to a user-selected content performance characteristic and an indication of the user-selected content performance characteristic is provided as taught by Hsiao.  
	The motivation for doing so would have to allow users to perform a unique function on content by using an intuitive gesture, thus improving user experience by providing easy access to functions without having to execute multipart commands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/ANDREW R DYER/Primary Examiner, Art Unit 2176